Deen, Judge.
In this workmen’s compensation case the evidence is undisputed that the claimant suffered a dizzy spell on February 12 and was sent home. She later returned to work for *384a few days, was put on sick leave, worked briefly for another employer, and was operated on in May 1966 for a ruptured intervertebral disc. Her statement that she told her supervisor she had pain in her back is contradicted by him, and the contradiction supported by the deposition of a doctor who said her first complaints were of abdominal pain and it was only during post-operative care in May that she associated the onset of pain with her work as a poultry processer. The evidence as a whole greatly preponderates toward the conclusion that the claimant told her employers she was “sick” but gave them no notice of injury, and there is little evidence to support the conclusion that the ruptured disc discovered in May was in fact the result of injury arising out of her employment.
Argued February 7, 1968
Decided March 8, 1968.
Ernest Bostick, for appellant.
Swift, Currie, McGhee & Hiers, James B. Hiers, Jr., for appellees.
“Obviously, the notice required [by Code § 114-303] is notice of an injury by accident arising out of and in the course of the employment, and mere notice that an employee is suffering an injury from an accident does not meet the requirement of the statute.” Royal Indem. Co. v. Coulter, 213 Ga. 277, 279 (98 SE2d 899).
The denial of compensation by the hearing director was affirmed by the full Board of Workmen’s Compensation and by the judge of the superior court on appeal. The latter judgment is

Affirmed.


Jordan, P. J., and Pannell, J., concur.